Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
October 9, 2008







Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed October 9, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00914-CV
NO. 14-08-00915-CV
NO. 14-08-00916-CV
NO. 14-08-00917-CV
____________
 
IN RE RONALD DWAYNE WHITFIELD, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
October 2, 2008, relator, Ronald Dwayne Whitfield, filed a petition for writ of
mandamus in this Court.  See Tex. Gov=t Code Ann '22.221 (Vernon 2004); see also
Tex. R. App. P. 52.1.  In his petition, relator complains that his convictions
in the 174th and 337th District Courts are not final because the judgments were
not entered of record.  Relator requests that we compel the presiding judges of
the 174th and 337th District Courts to enter judgments nunc pro tunc.  




Relator
seeks post-conviction habeas relief.  Although courts of appeals have
jurisdiction in criminal matters, only the Texas Court of Criminal Appeals has
jurisdiction over matters related to final post-conviction felony proceedings. 
Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App.
1991) (orig. proceeding).  This includes assertions of void convictions.  See
In re Walid, No. 08-04-00345-CR, 2004 WL 3017293, at *1 (Tex. App.CEl Paso Dec. 16, 2004, orig.
proceeding) (not designated for publication) (holding court of appeals did not
have authority to compel trial court to set aside judgment of conviction, which
relator asserted was void).  Because we do not have jurisdiction over the
requested relief, the petition for writ of mandamus is ordered dismissed. 
 
PER
CURIAM
 
Petition Dismissed and Memorandum
Opinion filed October 9, 2008.
Panel consists of Chief Justice
Hedges and Justices Guzman and Brown.